DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chinn (US 2009/0159498) in view of Choi (US 2018/0187093).
Regarding claims 1 and 3-4, Chinn teaches adding a quantity of heavy oil to a reactor [0005-0008], [0047], adding a smaller quantity of water to the reactor [0005-0009], sealing the reactor and increasing the temperatures and pressure to attain supercritical water conditions so that water and oil are miscible [0005-0015], [0053-0056] and continuing operation of the reactor at the supercritical water until cracking reactions are offset from coking reactors [0057], [0063]; and extracting a useable quantity of refined oil products from the reactor [0059].  Chinn teaches oil/water mass ratios of 11:0.1- 1:10 [0056], which overlaps with the claimed ranges of less than 15% wt or 5-15 wt %.   Chinn teaches that catalysts may optionally be present in the reactor [0053].
Chinn does not explicitly disclose the catalyst is a zeolite.
However, Choi teaches a similar supercritical water upgrading process for upgrading hydrocarbon streams [0001].  Choi teaches using zeolite catalysts to improve the hydrogen transfer [0089].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the zeolites disclosed by Choi as the catalyst of Chinn process, for the benefit of improving hydrogen transfer.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chinn (US 2009/0159498) in view of Choi (US 2018/0187093) as applied to claim 1 above, and further in view of Zaker (AICE Annual Meeting, 2016, Catalytic cracking of dodecane in Supercritical Water, of record on IDS 11/12/2020).
Regarding claim 2, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose the catalyst is ZSM-5.
However, Zaker teaches a similar process for supercritical water upgrading of hydrocarbons.  Zaker teaches using ZSM-5 (see abstract).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the ZSM-5 catalyst of Zaker as the zeolite of the previous combination, since it is known for the same purpose of upgrading hydrocarbons with supercritical water.  It is not seen where such a modification would result in any new or unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maschmeyer (US 2013/0276361) – teaches using supercritical water to treat oil feeds [0143] using 10 wt% water [0152] and ZSM-5 catalyst [0185]. 
Roberts (US 2012/0101319) – teaches supercritical water upgrading of mineral oil feedstocks [0037-40] in combination with biomass using catalysts.
Choi (US 2009/0159504) – teaches supercritical water upgrading of hydrocarbons with 10 wt% water and zirconium catalysts.
Choi (US 2009/0178952) – teaches supercritical water upgrading of heavy hydrocarbons.
Paspek (US 5,096,567) – teaches supercritical water upgrading of a heavy oil emulsion containing 10-30% water and catalyst.
Gregoli (US 4,818,370) – teaches upgrading hydrocarbons with 2-50 wt % brine.
Pitchford (US 3,676,331) – teaches supercritical water upgrading of hydrocarbon feeds.
Choi (US 2018/0258353) – teaches hydrothermal process for upgrading hydrocarbons.
Coppola (US 2014/0109465) – teaches high rate reactors using water to upgrade hydrocarbons.
Koseoglu (US 2015/0284642) – teaches cracking hydrocarbons using zeolites [0040] and supercritical water.  Koseoglu teaches oil to water volume ratios of about 1:5 [0044].
Paspek (US 4,594,141) – teaches upgrading hydrocarbons with 10% aqueous acidic medium at supercritical conditions (column 6, lines 4-13 and column 7, lines 63-67)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MICHELLE STEIN/Primary Examiner, Art Unit 1771